Citation Nr: 1727581	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-07 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for onychomycosis of the toenail beds. 

2.  Entitlement to service connection for a gastrointestinal disorder, to include ulcers, gastroesophageal reflux disease (GERD), distal esophagitis, and duodenitis.

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to an initial rating in excess of 50 percent prior to May 9, 2014 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD)     

5.  Entitlement to an initial rating in excess of 60 percent for ischemic heart disease.  

6.  Entitlement to a total disability rating based upon individual unemployment (TDIU) prior to March 11, 2008.

7.  Entitlement to a TDIU from March 11, 2008. 



REPRESENTATION

Appellant represented by:	Rosemary W. Pitts (one-time appointment under 38   C.F.R. § 14.630)


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2011, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO.  In August 2013, he and his spouse testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

In January 2014, the Board remanded the case for additional development.  At that time, the Board also inferred the claim of entitlement to a TDIU as part and parcel of the Veteran's higher rating claim for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a January 2016 DRO decision, the RO increased the Veteran's PTSD disability rating to 70 percent, effective May 9, 2014.  Inasmuch as higher ratings are available for PTSD for both periods of the staged ratings, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating before and after May 9, 2014 for PTSD remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In the January 2016 DRO decision, the RO also granted service connection for tinea versicolor, rated as 10 percent disabling from March 31, 2005, and for obstructive sleep apnea, rated as noncompensably disabling from March 31, 2005 and as 50 percent disabling from February 6, 2012.  The Veteran did not initiate an appeal as to either decision and as such, these decisions represent full grants of the benefits sought on appeal for service connection for tinea versicolor and service connection for obstructive sleep apnea.  Accordingly, these issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  

The Board notes that the Veteran has expressly filed a claim of service connection for ulcers, and the claim was adjudicated as such in the July 2006 rating decision. However, as the evidence of record contains diagnoses of gastrointestinal disorders other than ulcers, to include GERD, distal esophagitis, and duodenitis, see November 2005 private esophagogastroduodenoscopy (EGD) report, the issue has been recharacterized to include other gastrointestinal disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As for the matter of representation, in August 2016, the Veteran filed a VA Form 21-22a, (Appointment of Individual as Claimant's Representative) in which he appointed R. P., his spouse, as a one-time representative pursuant to 38 C.F.R. § 14.630.  The Board recognizes Ms. P. as the Veteran's power of attorney for all issues currently in appellate status.  See 38 C.F.R. § 14.630.  

The Board notes that additional evidence, to include VA treatment records through February 2017, was added to the record after the issuance of January 2016 supplemental statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration evidence received after the issuance of the January 2016 supplemental statement of the case, he is not prejudiced as his claim for a TDIU from March 11, 2008 is being granted herein.  As for the remaining claims, the AOJ will have opportunity to review the additional evidence received on remand, and the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.   

As a final preliminary matter, the Board observes that, in a March 2017 DRO decision, the RO granted the issue of entitlement to recognition of the Veteran's daughter, G.P., as a helpless child on the basis of permanent incapacity for self-support, effective March 17, 2015.  In June 2017, the Veteran submitted a timely notice of disagreement as to the effective date of the award.  The RO has acknowledged receipt of the notice of disagreement and the Veteran's initiation of the appeal.  As it is clear that the RO is still developing this claim, it is not before the Board at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issues of entitlement to service connection for onychomycosis of the toenail beds, entitlement to service connection for a gastrointestinal disorder, entitlement to an initial rating in excess of 50 percent prior to May 9, 2014 and in excess of 70 percent thereafter for PTSD, entitlement to an initial rating in excess of 60 percent for ischemic heart disease, and entitlement to a TDIU prior to March 11, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include PTSD, rated as 50 percent disabling from March 31, 2005 to prior to May 9, 2014 and as 70 percent disabling thereafter; ischemic heart disease, rated as 60 percent disabling from September 7, 2010; obstructive sleep apnea, rated as noncompensably disabling prior to February 6, 2012 and as 50 percent disabling thereafter; diabetes mellitus with erectile dysfunction, rated as 20 percent disabling from March 11, 2008; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling from March 11, 2008 to prior to May 20, 2016 and as 20 percent disabling thereafter; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling from March 11, 2008; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling from March 2008, peripheral neuropathy of the left lower extremity, rated as 10 percent disabling from January 13, 2011; and tinea versicolor, rated as 10 percent disabling from March 31, 2005.   

2.  The evidence is in relative equipoise as to whether, as of March 11, 2008, the Veteran's service-connected PTSD renders him unable to secure and follow substantially gainful employment consistent with his prior education, training, and work history.

3.  As of September 7, 2010, the Veteran has a single service connected disability rated total on the basis of a TDIU, and additional disability combining for a rating of 60 percent or more.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, as of March 11, 2008, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.19 (2016).

2.  As of September 7, 2010, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. § 1114 (s) (West 2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. TDIU from March 11, 2008

Pertinent Statutes and Regulations 

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)). 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). 
In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

Analysis 

The Veteran contends that his service-connected PTSD prevents him from obtaining and maintaining substantially gainful employment.  Specifically, the Veteran and his spouse have reported his significant difficulties with interacting with the public, such that "[he] used to have a little [auto] detail shop," but "[h]e ran off all of the customers as well as the employees" because "he gets very argumentative, very angry, and the hostility is escalating."  See August 2013 Hearing Tr. at 2-3, 5.     

The Veteran's current service-connected disabilities include PTSD, rated as 50 percent disabling from March 31, 2005 to prior to May 9, 2014 and as 70 percent disabling thereafter; ischemic heart disease, rated as 60 percent disabling from September 7, 2010; obstructive sleep apnea, rated as noncompensably disabling prior to February 6, 2012 and as 50 percent disabling thereafter; diabetes mellitus with erectile dysfunction, rated as 20 percent disabling from March 11, 2008; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling from March 11, 2008 to prior to May 20, 2016 and as 20 percent disabling thereafter; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling from March 11, 2008; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling from March 2008, peripheral neuropathy of the left lower extremity, rated as 10 percent disabling from January 13, 2011; and tinea versicolor, rated as 10 percent disabling from March 31, 2005.   

The Veteran's combined evaluation is 60 percent prior to March 11, 2008; 80 percent from March 11, 2008 to prior to September 7, 2010; 90 percent from September 7, 2010 to prior to February 6, 2012; and 100 percent from February 6, 2012.  Thus, as of March 11, 2008, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  

The remaining inquiry is whether the Veteran is unable to secure or follow substantially gainful occupation solely due to his service-connected disabilities, to specifically include PTSD. 

In a July 2007 VA examination report, the examiner noted the Veteran's report that he has held eleven jobs since his discharge from service in 1971 and that he "did sometimes have problems with being too verbally hostile with other workers."  The examiner also noted that from 1995, the Veteran operated a car wash business, and that "on occasion, he has had difficulty retaining an employee because of his proneness to hostile verbal outbursts."  

In a November 2009 Function Report from the Social Security Administration (SSA), the Veteran reported that he had "a very short fuse" around others.  His spouse wrote that "his PTSD has eliminated staff, most friends and some family" and deterred him from "[i]ndependently run[ning] a business."  She also reported that the Veteran "has become unstable" and that she was "constantly having to intercede on his behalf between clients, day laborers, friends, and family."  Although the Veteran noted that he still owned his auto detail shop, he wrote that "[his] business [was] about to close."  He indicated that he earned an annual income of $1,250 from his business at the time.   

At a December 2009 psychiatric evaluation, Dr. G.D.K. noted the Veteran's report that he was "self-employed detailing cars for 15 years and . . . that he could not keep his business open."  Dr. G.D.K. observed that the Veteran "[did] not appear to have a real constriction of interests or inability to profit from normal life experiences" and that he was "capable, at minimum, of doing tasks that are simple to mildly varied in nature with repetition and supervision."  

A September 2011 VA psychologist noted that the Veteran was "last employed during September 2010, when he worked in an autom[o]tive-detail shop" and that he was "forced to quit due to surgery for a ruptured colon."   

In a February 2013 Disability Benefits Questionnaire (DBQ) examination report, the examiner noted that the Veteran continued to be unemployed and opined that "[p]sychiatric symptomatology alone does not appear to prevent [the] Veteran from being employed."  No substantive rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).

At the August 2013 hearing, the Veteran testified that  "[he] used to have a little [auto] detail shop . . . ." but that "[he] ran [his employees] off because [of] the way [he] talked to them and the way [he] conversed," such that "[he] would start cussing for no reason at all."  See August 2013 Hearing Tr. at 2.  He further reported that "[he] c[ould] get very angry in no time flat even though [he was] taking medicine for it" and "[he could] just want to hurt somebody."  See August 2013 Hearing Tr. at 3.  The Veteran's spouse testified that his anger "g[ot] out of control with [her]" because "he g[ot] very argumentative, very angry, and the hostility [was] escalating."  See August 2013 Hearing Tr. at 3.  She reported that the Veteran "ran off all of the customers as well as the employees" due to these problems.  See August 2013 Hearing Tr. at 5.  

In a March 2014 statement, Dr. J.F. opined that the Veteran was "100% unemployable from standpoint of his mental health disorder, combat PTSD secondary to combat in Vietnam," but she did not offer a rationale.  See Nieves-Rodriguez, 22 Vet. App. at 295.

A May 2014 DBQ examiner noted that the Veteran was unemployed at the time.  The Veteran reported that "when stressed, he explodes on his wife" and that "when he had his detailing business, he ran off his employees by becoming verbally aggressive if they messed up or asked stupid questions."  The examiner opined that based on PTSD symptoms alone, the Veteran "could work with 1 or 2 familiar individuals in a low stress job" but that he was "unable to work with the public or groups of people."  The examiner further concluded that the Veteran "would not be able to adapt to close supervision or a critical supervisor," although he "could work with a 'laid back' supervisor who told the Veteran what to do and allowed the Veteran to do his job."  

In a March 2015 Application for Increased Compensation based on Unemployability, the Veteran wrote that he last worked full-time in September 2010.  He noted that he completed three years of college and that he had no additional education or training.  

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's PTSD renders him unable to secure or maintain a substantially gainful occupation from March 11, 2008, the date when he met the schedular criteria for a TDIU.  

At the outset, the Board observes that in January and April 2015 rating decisions, the RO has separately granted a TDIU from May 11, 2011 based on multiple service-connected disabilities.  However, as will be discussed, the record indicates that the award of a TDIU is warranted based on the effects of service-connected PTSD alone during the pertinent appeal period.  

In this regard, the competent evidence suggests that the Veteran is unable to work in close proximity to others on a regular basis, which is a necessary component in many work environments, if not most.  At the July 2007 VA examination, the Veteran attested to "difficulty retaining an employee because of his proneness to hostile verbal outbursts."  In the November 2009 SSA Functional Report, he reported that he had "a very short fuse" around others, to the point that "his PTSD has eliminated staff" and his spouse was "constantly having to intercede on his behalf between clients, day laborers, friends, and family."  At the February 2013 hearing, the Veteran and his spouse testified about his frequent anger and conflicts with his employees and customers.  While the December 2009 psychologist found that the Veteran was able to perform "tasks that are simple to mildly varied in nature with repetition and supervision," the May 2014 DBQ examiner specifically determined that he was "unable to work with the public or groups of people" and that he "would not be able to adapt to close supervision or a critical supervisor."    Further, although the September 2011 VA PTSD examiner indicated that the Veteran was unemployed due to a physical ailment, the totality of the evidence discussed herein indicates that his PTSD was the cause of his unemployability.   

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Veteran's past work history does not otherwise entail training or other work experience that would allow him to work in isolation apart from the public, close supervisors, and other groups of people.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is unable to secure and follow a substantially gainful occupation by reason of service-connected PTSD from March 11, 2008.  

While the Veteran indicated that he did not stop working until September 2010 in his most recent Application for Increased Compensation based on Unemployability, in the November 2009 SSA Functional Report, he reported that he earned an annual income of $1,250 at the time and that his business was "about to close" due to his frequent conflicts with his employees and clients.  The Board observes that the reported earned annual income of $1,250 is substantially less than the poverty threshold for one person as determined by the U.S. Bureau of the Census at the time (i.e. $10, 956 in 2009).  See 38 C.F.R. § 4.16 (a) (providing that marginal employment shall not be considered substantially gainful employment and that such generally exists when earned annual income exceeds the poverty threshold).   As such, the Board resolves all reasonable doubt and finds that the Veteran has not been able to maintain substantially gainful employment due to his PTSD since March 11, 2008, the date when the Veteran met the schedular criteria for a TDIU. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




II. Special Monthly Compensation (SMC)

SMC is a potential element of increased rating claims without the need for a separate claim.  Buie v. Shinseki, 24 Vet App 242 (2010).  SMC at the housebound rate is awarded where there is a single service connected disability rated total and additional disability that combines for a rating of 60 percent or more.  38 U.S.C.A. § 1114 (s) (West 2014).  A TDIU may satisfy the requirement for a single disability rated total, if awarded on the basis of a single disability.  Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case, the Board has granted a TDIU on the basis of a single service-connected disability (i.e. PTSD), as of March 11, 2008, and the TDIU based on PTSD satisfies the requirement for a single disability rated total.  See id.    Further, as of September 7, 2010, the Veteran has additional service-connected disability rated at least 60 percent (i.e. ischemic heart disease).  As such, he is entitled to SMC at the housebound rate from September 7, 2010.

The Board notes that the issue of entitlement to SMC for aid and attendance has not been raised by the record and is not before the Board at this time, as the evidence of record does not indicate that the Veteran is rendered so helpless due to his service-connected disabilities so as to require regular aid and attendance of another person during this period.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).


ORDER

As of March 11, 2008, entitlement to a TDIU is granted. 

As of September 7, 2010, entitlement to SMC at the housebound rate is granted.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Onychomycosis 

The Veteran contends that the claimed onychomycosis of the toenail beds is due to service.  Specifically, he maintains that such disability is due to "[going] through a lot of rice paddies . . . [and] hav[ing] to wear [his] boots even though it [was] raining" during his service in Vietnam.  See August 2013 Hearing Tr. at 27.  

The Veteran's August 1969 pre-enlistment and August 1971 separation examination reports reflect normal findings relevant to any toenail disabilities.  In various service treatment records, however, the treating physicians noted complaints related to ingrown toenail.  In an undated service treatment record, the Veteran complained of "ingrown toenail" and reported that the "skin surrounding [his ingrown toenail] . . . [was] numb."  In March, July, and August 1970 service treatment records, the Veteran also complained of "ingrown toenail."  August and September 1970 service treatment records note that the ingrown toenails were "cut away."  

Post-service, a March 2006 VA treatment record documents an assessment of bilateral onychomycosis.  The Veteran reported that "his toenails have been thick and rough for over 30 years, and [that] his toes ble[d] when he trim[med] the nails."  

In August 2015, the Veteran underwent a DBQ foot examination.  In a September 2015 opinion, the examiner opined that the Veteran's onychomycosis of the toenail beds was less than likely as not due to service.  As rationale, the examiner remarked that the "[r]eview of STRs and separation exam did not find dx of onychomycosis, toenails," and thereby relied on the absence of documented treatment records, while failing to consider the Veteran's lay statements and the above-referenced service treatment records documenting complaints and treatments for ingrown toenails.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, a remand is necessary to obtain an addendum opinion considering all of the pertinent clinical evidence of record as well as the Veteran's lay statements regarding the onset and continuity of symptomatology of the claimed disability since service.     

Gastrointestinal Disorder

The Veteran contends that he has a gastrointestinal disorder due to service, to include as due to exposure to herbicide agents.  See March 2008 substantive appeal (via VA Form 9).  Alternatively, he claims that the claimed gastrointestinal disorder was caused or aggravated by service-connected PTSD.  See August 2013 Hearing Tr. at 32.  

The August 1969 pre-enlistment and August 1971 separation examination reports reflect normal findings relevant to gastrointestinal disorders.  In July 1970, the Veteran complained of "stomach cramps and dizziness [for] 4 days."  In September 1970 service treatment records, the treating physician provided an impression of gastroenteritis after the Veteran's complaint of diarrhea as well as abdominal cramps. 

Post-service treatment records reflect diagnoses of duodenal ulcer, duodenitis, distal esophagitis, and GERD.  See November 2005 and November 2010 private EGD reports.  

In January 2014, the Board remanded the claim for an examination to determine whether the claimed gastrointestinal disorder was due to service and whether such was caused or aggravated by service-connected PTSD.  

In August 2015, the Veteran underwent a DBQ stomach examination.  The examiner diagnosed the Veteran with peptic ulcer disease (PUD) without current symptoms.  In a September 2015 opinion, the examiner opined that the claimed gastrointestinal disorder was less likely than not due to service.  As rationale, she explained that "STR review did not find dx of PUD" and cited to November 2005 and November 2010 EGD findings indicating a negative finding for Helicobacter pylori (H. pylori), and a September 2010 private laparotomy report noting "closed" duodenal ulcer.  In doing so, the examiner essentially relied on the absence of documented evidence in the service treatment records and failed to address the relevant treatment records, to specifically include the July 1970 complaint of "stomach cramps and dizziness [for] 4 days" and September 1970 service treatment records in which the treating physician provided an impression of gastroenteritis after the Veteran's complaint of diarrhea as well as abdominal cramps.  See, e.g., Dalton, 21 Vet. App. at 23.  With regard to the requested secondary basis opinion based on service-connected PTSD, the examiner listed various medical conditions "regarding PUD etiologies" and remarked that "PTSD is not included on the list of etiologies or associated conditions," and failed to adequately address the relationship, if any, between the claimed gastrointestinal disorders and service-connected PTSD, as directed in the January 2014 remand.  Further, the examiner failed to address all of the gastrointestinal disorders diagnosed during the appeal period, see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Also, no medical opinion of record has addressed whether any gastrointestinal disability was related to exposure to herbicide agents on a direct basis.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).  In light of these deficiencies, the AOJ should obtain an addendum opinion addressing all applicable theories of entitlement. 
   
Bilateral Pes Planus 

The Veteran contends that his bilateral pes planus is due to service, to include as due to carrying "2000 rounds of ammo" and "sometimes jump[ing] out of helicopters because they couldn't land" during service.  See August 2013 Hearing Tr. at 37.

An August 1969 pre-enlistment examination report notes a normal finding as to the feet.  In an August 1970 service treatment record, the treating physician noted that the Veteran had bilateral pes planus EPTS (existing prior to service)."  The treating physician also noted that the Veteran "had supports in AIT to no avail" and that he  "complain[ed] of pain many times."  Upon examination, the Veteran's feet were "without callous formations" but "both ankles [were] somewhat edematous."  The treating physician provided an impression of bilateral pes planus and planned to use arch supports.  In September 1970, the Veteran was seen again for bilateral pes planus and there was further plan to use arch support for his feet.  In November 1970, he reported right foot pain characterized as "chronic [with] selling" and complained that "[a]rch support ma[de] pain worse."  He was subsequently referred to a podiatrist at the 24th Evaluation Hospital, which responded that "[t]here [was] no such thing as a podiatrist in RVN." An August 1971 separation examination report reflects that the Veteran's feet were found normal at the time and that his flat feet had "no problems now."  In the accompanying report of medical history, the Veteran marked "yes" as to foot trouble.   

The Board observes that as bilateral pes planus was not noted in the August 1969 pre-enlistment examination report, the presumption of soundness attaches, which may be rebutted only by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304 (b) (2016).  

In May 2006, the Veteran underwent a general VA examination.  The examiner provided a diagnosis of bilateral pes planus and opined that it was at least as likely as not that the Veteran's pes planus was aggravated during his service.  However, this opinion is inadequate as it is unresponsive to the relevant legal criteria, i.e., whether the presumption of soundness was rebutted by clear and unmistakable evidence that the Veteran's bilateral pes planus was both pre-existing and not aggravated beyond it natural progression during service. 

In a September 2015 opinion, the examiner opined that the Veteran's bilateral pes planus clearly and unmistakably pre-existed service and was not aggravated beyond its natural progression by an in-service injury, event, or illness.  As rationale, the examiner noted "STR's multiple entries related foot pain related to pes planus" and "[s]eparation examination indicat[ing] asymptomatic bilateral pes planus."  She also cited medical literature finding that "[a]dult acquired flatfoot . . . tends to be progressive, leading to functional disability and progression of symptoms," but did not adequately explain why such finding clearly and unmistakably established that the Veteran's bilateral pes planus was not aggravated beyond its natural progression during service.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, while the examiner generally cited to "multiple entries" during service related to bilateral foot pain, it is unclear whether she specifically considered all of the relevant service treatment record, as well as the Veteran's lay statements about worsening of bilateral foot pain during service.  In light of these deficiencies, on remand, the AOJ should obtain an addendum opinion regarding the etiology of the Veteran's bilateral pes planus.   

PTSD

As noted in the Introduction, since the issuance of the January 2016 supplemental statement of the case by the RO, new evidence pertinent to increased rating claim for PTSD has been added to the record without a waiver of AOJ consideration.  This new evidence consists of VA treatment records through January 2017 containing complaints and treatments for PTSD symptoms.  Therefore, a remand is necessary in order for the AOJ to consider the additional evidence in the first instance.  

While on remand, the AOJ should obtain a new VA examination for the Veteran's PTSD as the evidence indicates that his PTSD symptoms may have worsened since the last VA examination conducted in May 2014.  In an October 2015 VA treatment note, the Veteran and his spouse reported that "recently, [he] has been more unreasonable and upset for no reason" and could "blow up anytime out of proportion."  Therefore, given the time period since that examination and possibility of worsening of his disability, the Veteran should be afforded a new VA examination to obtain pertinent information to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994);VAOPGCPREC 11-95 (1995).



Ischemic Heart Disease 

In February 2011, the Veteran submitted a notice of disagreement as to the issue of entitlement to an initial rating in excess of 60 percent for ischemic heart disease.  To date, the RO has not yet issued a statement of the case with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   Consequently, this matter must be remanded to the RO for the issuance of a statement of the case.  The Board emphasizes that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2016).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to perfect an appeal as to this matter.  

TDIU prior to March 11, 2008 

With respect to the claim for a TDIU prior to March 11, 2008, the Veteran is currently ineligible for TDIU on a schedular basis.  However, given that the issues for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a statement of the case with respect to the matter of entitlement to an initial rating in excess of 60 percent for ischemic heart disease, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal to perfect an appeal of this issue.  The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected--for this claim, within 60 days of the issuance of the statement of the case.

2.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

3.  After obtaining all outstanding records, return the claims file, to include a copy of this remand, to an examiner other than the physician who rendered the September 2015 opinion, for an addendum opinion addressing the etiology of the Veteran's claimed onychomycosis of the toenail beds.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  
 
Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current diagnoses of onychomycosis of the toenail beds present since the claim (i.e. since March 2005). 

(B) The examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's onychomycosis of the toenail beds had its onset in or is otherwise related to his periods of active duty service.  

(C)  The examiner should also opine as to whether onychomycosis of the toenail beds was caused OR aggravated (beyond natural progression) by service-connected tinea versicolor.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

In offering the requested opinions, the examiner's attention is specifically directed to the Veteran's service treatment records noting his complaint of "ingrown toenail" and report that the "skin surrounding [his ingrown toenail] . . . [was] numb."  See March, July, August, and September 1970 service treatment records.   In rendering his or her opinion, the examiner should consider the Veteran's competent observations of experiencing such symptoms since service, to include the March 2006 VA treatment record documenting  his report that "his toenails have been thick and rough for over 30 years, and [that] his toes ble[d] when he trim[med] the nails."  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Return the claims file, to include a copy of this remand, to an appropriate examiner other than the physician who rendered the September 2015 opinion, for an addendum opinion addressing the etiology of the Veteran's claimed gastrointestinal disorders.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all diagnoses of gastrointestinal disorders present since the date of the claim (i.e. since March 2005), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent or more probability) that any such disability is related to the Veteran's military service, to include as due to exposure to herbicide agents. 

In offering the requested opinions, the examiner's attention is specifically directed to the following pertinent medical evidence: 1) the July 1970 service treatment record reflecting the Veteran's complaint of "stomach cramps and dizziness [for] 4 days"; and 2) the September 1970 service treatment records containing an impression of gastroenteritis after the Veteran's complaint of diarrhea as well as abdominal cramps.

(C) For each diagnosis, the examiner should also opine as to whether such was caused OR aggravated (beyond natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

The examiner should consider all evidence of record, including lay statements and medical records.  

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Return the claims file, to include a copy of this remand, to an examiner other than the physician who rendered the September 2015 opinion, for an addendum opinion addressing the etiology of the Veteran's claimed bilateral pes planus.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should confirm the current diagnosis of bilateral pes planus.  

(B)  The examiner should opine whether there is clear and unmistakable evidence that the Veteran's bilateral pes planus pre-existed service. 

(C)  If there is clear and unmistakable evidence that bilateral pes planus pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing bilateral pes planus did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

(D)  If there is no clear and unmistakable evidence that the current bilateral pes planus pre-existed service, then the examiner is asked whether it is at least as likely as not (a 50 percent or greater probability) that such is directly related to service. 

In rendering his or her opinion with regard to above questions, the examiner should specifically consider the following evidence: 1) the August 1970 service treatment record noting that the Veteran "had supports in AIT to no avail," that he  "complain[ed] of pain many times," and that "both ankles [were] somewhat edematous" at the time; 2) the September 1970 service treatment record noting that the Veteran was seen again for his bilateral pes planus and there was further plan to use arch support for his feet; 3)  the November 1970 service treatment record documenting report of right foot pain characterized as "chronic [with] selling" and that "[a]rch support ma[de] pain worse"; 4) the separation report of medical history, in which the Veteran marked "yes" as to foot trouble; 5) and the Veteran's statements that his bilateral foot pain worsened due to carrying "2000 rounds of ammo" and "sometimes jump[ing] out of helicopters because they couldn't land" during service.  

A complete rationale should be given for all opinions and conclusions expressed.  

6.  Schedule an appropriate VA examination by a VA psychiatrist or psychologist to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the functional impact such disability has on the Veteran's daily life. 

All opinions expressed must be accompanied by supporting rationale.

7.   After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


